Exhibit 10.8 EMPLOYMENT AGREEMENT This Agreement (this "Agreement") dated as of January19, 2007 (the "Effective Date"), by and between Pacific Beach Biosciences, Inc. with offices at 4365 Executive Drive, Suite 1500, San Diego, California 92121 (the "Company"), and James Rock residing at 7432 Camino Rialto, La Jolla, CA 92037(the "Employee"). WITNESSETH: WHEREAS, the Company desires to employ the Employee as Director of New Product Development for the Company, and the Employee desires to serve the Company in those capacities, upon the terms and subject to the conditions contained in this Agreement; NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the parties hereto hereby agree as follows: 1.Employment. (a)Services. The Employee will be employed by the Company as Director of New Product Development. The Employee will report to the Chief Executive Officer of the Company and shall perform such duties as are consistent with his position as Director of New Product Development (the "Services"). The Employee agrees to perform the Services faithfully, to devote all of his working time, attention and energies to the business of the Company, and while he remains employed, not to engage in any other business activity that is in conflict with his duties and obligations to the Company. (b)Acceptance. The Employee hereby accepts such employment and agrees to render the Services. 2.Term. Employee's employment shall commence on the Effective Date and shall be on an at-will basis. Notwithstanding anything to the contrary contained herein, the provisions of this Agreement governing protection of Confidential Information and Inventions and Non-Competition, Non-Solicitation and Non-Disparagement shall continue in effect as specified in Sections 7 and 8, respectively, hereof and shall survive the expiration or termination hereof. 3.
